Citation Nr: 0009212	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-10 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to increased rating for chronic brain 
syndrome with headaches and dizziness, residuals of shell 
fragment wounds, currently rated 10 percent disabling.

6.  Entitlement to increased rating for sensory impairment of 
the left upper and lower extremities, residuals of shell 
fragment wounds, currently rated 10 percent disabling.

7.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  

The Board notes that in December 1999, the veteran submitted 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  It 
appears that the RO has not yet had an opportunity to address 
this matter.  Inasmuch as it is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  By November 1970 rating decision, the RO denied service 
connection for a left knee disability; no appeal was 
initiated within one year following notice to the veteran in 
December 1970 and the decision is final.

2.  Evidence received since the last final November 1970 
rating decision includes clinical records, not previously 
considered, which bear directly and substantially on the 
specific matters under consideration regarding the issue of 
service connection for a left knee disability.

3.  The service medical records document a left knee injury 
and the record contains clinical evidence of a link between 
the in-service injury and the veteran's current left knee 
disability.

4.  The record contains no competent medical evidence of 
current bilateral eye disability related to the veteran's 
period of service, any incident therein, any service-
connected disability, or any claimed continuous 
symptomatology.  

5.  Most recent VA audiometric examination in September 1996 
showed left ear pure tone thresholds of 15, 15, 15, 15, and 
25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, and left ear discrimination ability of 96 
percent correct; such findings do not constitute a disability 
for VA compensation purposes.

6.  The record includes lay testimony of combat-related 
acoustic trauma and right ear audiological findings of 
hearing disability consistent with noise exposure.

7.  His service-connected chronic brain syndrome is 
manifested by subjective complaints, such as headaches, 
dizziness, and insomnia, rather than purely neurologic 
symptomatology, and the evidence does not demonstrate the 
presence of multi-infarct dementia.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision which denied 
entitlement to service connection for a left knee disability 
is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. § 
19.153 (1970); (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1100 (1999)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a left knee 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).

4.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

5.  The claims of service connection for bilateral eye 
disability and left ear hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for a rating in excess of 10 percent for 
chronic brain syndrome with headaches and dizziness have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.124a, Codes 8045 and 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Many of the veteran's service medical records, if available, 
have not been associated with the claims folder; however, a 
March 1970 military separation medical examination report 
shows a "cracked patella" of the left knee and hearing 
loss.  He denied eye trouble and his uncorrected visual 
acuity was 20/20, bilaterally.  Audiometric examination 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
45
25
15
15
25
LEFT
35
15
15
15
40

Following separation from service, he filed claims of service 
connection for several disabilities, including a left knee 
injury.  In connection with his claim, he was afforded a VA 
medical examination in July 1970, at which no residuals of 
the reported in-service left knee injury were found.  X-ray 
study of the left knee was normal.  Also, on physical 
examination, his eyes and ears were normal clinically.

By November 1970 rating decision, the RO denied service 
connection for residuals of a left knee injury.  According to 
an internal control document, the veteran was notified of 
this decision by December 1970 letter mailed to his most 
recent address of record.  The veteran did not appeal the RO 
determination within the applicable time period; thus, it is 
final.

In July 1996, he submitted an application to reopen his claim 
of service connection for left knee disability and claims of 
service connection for bilateral hearing and vision loss.  In 
support of his claim, he submitted statements from a fellow 
serviceman who indicated that he witnessed the incident in 
which the veteran sustained shell fragment wounds to the 
head; he indicated that the force of the blast caused the 
veteran to fall on his knee, and he indicated that the 
veteran complained of severe knee pain immediately following 
the incident.  

Also submitted by the veteran were January and September 1998 
letters from a private physician who indicated that she had 
treated the veteran since 1990.  It was her opinion that the 
veteran's current knee disability was sustained in Vietnam.  

In connection with the veteran's claim, VA outpatient 
treatment records show that in June 1996, he sought treatment 
for decreased hearing.  After audiological examination, the 
diagnosis was right ear moderate high frequency sensorineural 
hearing loss, consistent with noise exposure; and normal 
hearing in the left ear.  

The veteran underwent VA medical examination in August 1996 
at which reported that he had fallen on his knee in service.  
He stated that since that time, he had experienced popping, 
clicking, and instability.  X-ray examination was normal.  
The diagnosis was internal derangement, left knee, mild in 
nature.

On September 1996 audiology evaluation, pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
15
15
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent correct, bilaterally.  The diagnoses were right ear 
mild to moderate high frequency hearing loss for pure tones, 
with normal speech discrimination; and left ear mild loss at 
4000 Hertz, with normal speech discrimination scores.  

On VA visual examination in September 1996, the veteran 
reported that he had blurred vision, especially when reading.  
He also indicated that when he was tired, one eye "drifts 
out."  He stated that he had a head injury in service, 
immediately followed by a stroke which caused left-sided 
weakness.  On examination, his right eye visual acuity was 
20/80 (near) and 20/70, +1 (far), correctable to 20/20.  The 
left eye visual acuity was 20/80 (near) and 20/30 +1 (far), 
correctable to 20/20.  The assessment was history consistent 
with an intermittent exotropia, but no physical findings 
demonstrated at the time of examination.

 Law and Regulations - Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Left knee disability

With respect to the issue of service connection for a knee 
disability, it was previously denied by the RO in a November 
1970 rating decision.  That decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. 7104(b).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened.  See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).  
Thus, the Board is obligated by 38 U.S.C.A. 5108, 7104(b) to 
address whether new and material evidence has been submitted 
before assessing the merits of the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 C.F.R. 3.156(a) (1999), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the veteran has submitted a January 1998 letter 
from his private physician to the effect that the veteran's 
current knee disability was sustained in service.  This 
evidence is new in that it was not previously of record.  
Moreover, the Board finds that this evidence is material in 
that it shows that the veteran has a current left knee 
disability, an element which was previously lacking.  As 
such, the Board concludes that this evidence should be 
considered in order to fairly decide the merits of his claim.  
Thus, the reopening requirements of 38 U.S.C.A. 5108 have 
been met and the veteran's claim of service connection for a 
left knee disability will be considered below on a de novo 
basis.  

In the case at hand, given the favorable decision below, it 
is apparent that the veteran was not be prejudiced by the 
Board's consideration of the claim on the merits in the first 
instance.  Bernard v. Brown, 4 Vet. App. 3 84 (1993).

Turning to the merits, the Board notes that the veteran has 
submitted lay evidence of an in-service left knee injury, 
which was sustained in combat.  38 U.S.C.A. § 1154(b).  
Moreover, the service medical records reflect a notation of a 
"cracked patella" at service separation in May 1970.  The 
post-service medical evidence includes an opinion from the 
veteran's private physician to the effect that his current 
left knee disability was incurred during his period of active 
military service.  There is no medical evidence to the 
contrary.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the 
evidence set forth above, such a conclusion cannot be reached 
in this case.  Thus, the veteran prevails in his claim of 
service connection for a left knee disability.

Eye disability

Despite careful review of the evidence of record, the Board 
finds no competent medical evidence of a current disability 
of the eyes for which service connection may be granted.  
Refractive error of the eyes is considered to be a congenital 
or developmental defect for which service connection may not 
ordinarily be granted.  38 C.F.R. § 3.303(c) (1999).  
Moreover, there is no evidence that any current eye condition 
is due to the veteran's period of service, any incident 
therein, or any service-connected disability.  Therefore, the 
Board must conclude that the veteran's claim of service 
connection for bilateral eye disability is not well grounded.  
38 U.S.C.A. § 5107(a).  

Since a well-grounded claim has not been submitted, the VA is 
not obligated to assist the-veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
"plausible" and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  In the instant case, however, 
the veteran has not identified any available evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).

Left ear hearing loss

In addition to the requirements set forth above, entitlement 
to service connection for impaired hearing is subject to the 
requirements of 38 C.F.R.§  3.385 (1999), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent correct.

In this case, on most recent VA audiological examination in 
September 1996, left ear pure tone thresholds were 15, 15, 
15, 15, and 25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively.  Left ear discrimination ability was 96 
percent correct.  These findings do not show hearing loss to 
the extent necessary to constitute a disability for service 
connection purposes under the applicable criteria.  There is 
no other post-service medical evidence of record showing a 
left ear hearing disability for VA compensation purposes.  
Thus, the Board must conclude that the veteran's claim of 
service connection for left ear hearing loss is not well 
grounded.  38 U.S.C.A. 5107(a); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

While the veteran has asserted on numerous occasions that he 
has a current left ear hearing loss, the law requires that he 
have a current disability as defined by 38 C.F.R. 3.385.  
Service connection cannot be granted based on lay assertions 
alone.  However, the veteran is advised that should 
subsequent audiometric findings reveal a left ear hearing 
disability for VA compensation purposes under 38 C.F.R. 
3.385, he may again submit his claim for readjudication at 
that time.

Because the veteran has identified no medical evidence that 
may complete his claim of service connection for left ear 
hearing loss, VA has no further obligation to him pursuant to 
section 5103(a).  McKnight, supra.  

Right ear hearing loss

Concerning this issue, the Board notes that the veteran 
served in combat in Vietnam and reported noise exposure 
during such combat-related service.  Thus, the statutory 
presumptions relating to combat are applicable in this case.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In that regard, 
the Board finds the veteran's contentions regarding exposure 
to acoustic trauma during service to be plausible.  

Likewise, the Board notes that the medical evidence of record 
demonstrates a current right ear hearing disability under 
38 C.F.R. § 3.385 (auditory threshold of 50 decibels at 4000 
Hertz), which is consistent with noise exposure.  Under 
applicable criteria, service connection may be granted on the 
basis of a post-service initial diagnosis of a disease, where 
a medical professional relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  Based on a review of the 
evidence of record, the Board finds that service connection 
is warranted.  38 C.F.R. § 3.303(d).

IV.  Increased rating for chronic brain syndrome with 
headaches and dizziness

The veteran's claim for an increased rating for chronic brain 
syndrome is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  His assertions regarding the severity of his 
disability are sufficient to make the claim plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been afforded two VA examinations in connection 
with this claim which provide sufficient information to rate 
his disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Moreover, neither he nor his representative have identified 
outstanding, pertinent evidence which has not been obtained.  
Thus, the Board is also satisfied that all relevant facts 
have been properly developed pursuant to the VA's statutory 
duty to assist the veteran in the development of the claim. 

A review of the record shows that by November 1970 rating 
decision, the RO granted service connection for chronic brain 
syndrome with headaches and assigned an initial 10 percent 
rating under Codes 8045-9304.  This 10 percent rating has 
remained in effect to date; therefore, it is protected from 
reduction.  38 C.F.R. 3.951(b) (1999). 

In July 1996, the veteran filed a claim for an increased 
rating for his chronic brain syndrome, stating that he had 
memory loss, disorientation, and equilibrium problems.  In 
connection with his claim, the RO obtained VA outpatient 
treatment records showing that he sought treatment in January 
1996 for depression.  He reported that he often forgot where 
he was going or what he was talking about.  He also reported 
trouble sleeping and headaches.  Mental status examination 
revealed no evidence of psychomotor retardation or a thought 
disorder.  The diagnoses included major depressive disorder.  
The examiner concluded that the veteran's depression over 
occupational and economic matters was an important 
contributing force in his slight memory, attention, and 
concentration difficulties.  

On VA psychiatric examination in September 1996, the veteran 
reported a traumatic brain injury in service and indicated 
that he currently had headaches, memory problems and 
depression.  The diagnosis was major depression and residuals 
of post-traumatic brain injury.  

On VA medical examination in January 1997, the veteran 
reported a history of in-service head injury, stating that he 
had been wounded on the right side of the head and then 
experienced left-sided sensory changes.  He reported current 
headaches, decreased visual acuity, and difficulty learning 
new things.  He stated that his headaches occurred mainly in 
the cold and went away when he took a shower.  The diagnoses 
included mild cognitive impairment, primarily left 
hemispheric.  

On fee-basis psychiatric examination in May 1999, the veteran 
reported memory problems, intrusive thoughts of Vietnam, 
nightmares, hypervigilance, and an increased startle 
response.  He also reported depression and low energy.  He 
denied auditory or visual hallucinations.  On mental status 
examination, the veteran was relevant and non-delusional.  
There was no bizarre or psychotic thought content.  The 
diagnoses included PTSD and major depression.  The examiner 
concluded that the veteran was moderately to severely 
impaired due to PTSD.  However, she indicated that she could 
find no evidence of any organicity in spite of previous 
indications that the veteran's symptoms were related to his 
head injury.  

Under the law administered by VA, disability ratings are 
determined by application of a schedule of ratings, based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran's service-connected disability is currently rated 
10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999), which provides that purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated as 10 percent disabling and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  In 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma, ratings in excess of 10 percent 
for brain disease due to trauma under Code 9304 are not 
assignable.  Code 8045 (1999) further provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities.  

In this case, the Board finds that the criteria for an 
increased rating for the residuals of organic brain syndrome 
have not been met.  In this regard, it is noted that the 
recent medical evidence of record shows no diagnosis of 
multi-infarct dementia associated with the in-service head 
trauma.  In fact, clinical findings have been negative for 
objective pathology of any organic brain disease related to 
the veteran's head injury in service.  Rather, his symptoms 
are attributed to PTSD and depression.  Indeed, on most 
recent VA examination, the examiner indicated that there was 
no evidence of any organicity.  Thus, as the veteran's 
disability is manifested purely by subjective complaints, 
without a diagnosis of multi-infarct dementia caused by the 
in-service head trauma, an rating in excess of 10 percent may 
not be granted.  According to the rating criteria, his 
organic brain syndrome with headaches and dizziness warrants 
no greater than his current 10 percent rating.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. § 4.124a, Code 8045 (1999).

In reaching this decision, consideration was given to 
application of various provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For example, the medical evidence of record does not 
demonstrate that the veteran suffers characteristic 
prostrating migraine headache attacks occurring on an average 
of once a month over the last several months to warrant a 30 
percent evaluation under 38 C.F.R. § 4.124a, Code 8100 
(1999).  Moreover, the evidence above does not suggest that 
the disability at issue presents such an exceptional or 
unusual disability picture to render impractical the 
application of the regular schedular standards to warrant 
assignment of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  There is no evidence, and the veteran has not 
contended, that his organic brain syndrome disability has 
required hospitalization.  Also, there is no evidence that 
such disability, in and of itself, results in marked 
interference with employment beyond that already contemplated 
by the current evaluation.  


ORDER

Service connection for a left knee disability is granted.

Service connection for right ear hearing loss s granted.  

Service connection for bilateral eye disability and left ear 
hearing loss is denied.

A rating in excess of 10 percent for organic brain syndrome 
with headaches and dizziness is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran's claim for increased disability rating for his 
sensory impairment of the left upper and lower extremities is 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, VA has a duty 
to assist in the development of facts pertinent to his claim. 

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The veteran most recently underwent VA medical examination 
for this disability in January 1997, but an informed 
determination on the severity of his disability cannot be 
made on the basis of that examination, as the diagnoses 
included "subjective decrease in left hemibody sensation.  
The impact of this is uncertain."  And "I suspect an early 
peripheral neuropathy."  The examination report contains no 
comment pertinent to the potentially applicable rating 
criteria.  Thus, the Board believes that additional VA 
examination is warranted.  Massey, supra.  

The Board notes that the veteran's complete service medical 
records are not in the claims folder.  As records of 
treatment following his in-service injury may prove useful to 
the examiner in determining which of his current symptoms are 
attributable to his in-service injury, an attempt should be 
made to obtain them.  See Hayre v. West, 188 Fed. 3d 1327 
(Fed. Cir. 1999); Green, 1 Vet. App. at 124.

Finally, it is noted that, by July 1999 rating decision, the 
RO granted service connection for PTSD and assigned an 
initial 50 percent rating.  In December 1999, the veteran 
noted disagreement with the initial disability rating, 
claiming his PTSD was more severe than 50 percent disabling; 
yet, it does not appear that a statement of the case 
addressing this matter has been issued.  Thus, a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 50 percent for PTSD.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  This matter should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request copies of all of the veteran's 
service medical records.  All efforts to 
obtain such records should be documented 
in the claims folder.

3.  After the above records, if any, are 
secured and added to the claims folder, 
the veteran should be afforded VA 
neurological examination to determine the 
nature and severity of the service-
connected sensory impairment of the left 
upper and lower extremities, residuals of 
shell fragment wounds.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to assess whether the 
veteran currently exhibits left upper 
and/or lower extremity sensory impairment 
or weakness, to include indicating 
whether any such findings are reflective 
of mild, moderate, or severe incomplete 
paralysis.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim and 
consider whether all applicable upper and 
lower extremity symptomatology is 
appropriately rated, to include 
consideration of assigning separate 
disability ratings.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


